Title: To George Washington from John Hancock, 3 September 1776
From: Hancock, John
To: Washington, George



Sir,
Philada Sepr 3d 1776.

I do myself the Honour to enclose you sundry Resolves, by which you will perceive that Congress having taken your Letter of the 2d Inst. into Consideration, came to a Resolution, in a Committee of the whole House, that no Damage should be done to the City of New York.
I have sent Expresses to order the Battalions up to Head Quarters agreeably to the Resolves herewith transmitted; & likewise to the several States to the Northward of Virginia to send all the Aid in their Power to the Army. I have the Honour to be, with perfect Esteem & Regard, Sir your most obed. & very hble Servant

John Han⟨cock⟩

